        Case 5:21-mj-70258-MAG Document 11 Filed 03/31/21 Page 1 of 3



1     MICHELLE D. SPENCER, SBN 164696
      LAW OFFICE OF MICHELLE D. SPENCER
2     55 River Street, Suite 100
3     Santa Cruz, CA 95060
      Tel: 831.458.0502
4     Fax: 831.515.5053

5     Attorney for
      Sandra Esthela Morales Tijerina
6

7

8

9

10                        IN THE UNITED STATES DISTRICT COURT

11                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                            SAN JOSE DIVISION
13

14

15     UNITED STATES OF AMERICA,                          CASE NO: 21-MJ-70258-MAG

16                             Plaintiff,
                                                          JOINT STIPULATION AND [PROPOSED]
17                                                        ORDER CONTINUING PRELIMINARY
       v.                                                 HEARING AND EXCLUDING TIME
18
       SANDRA ESTHELA MORALES
19     TIJERINA,
                    Defendant.
20

21

22           The parties, by and through their respective counsel, hereby stipulate, subject to the

23   Court’s approval, that the Court continue the preliminary hearing date of April 8, 2021 at 1:00

24   p.m. to May 24, 2021 at 1:00 p.m.
25
             This Court previously agreed to continue the date of the preliminary hearing and to
26
     exclude time under the Speedy Trial Act through April 8, 2021.
27

28
                                                         -1-
     Stipulation and [Proposed] Order Continuing Preliminary Hearing and Excluding Time
        Case 5:21-mj-70258-MAG Document 11 Filed 03/31/21 Page 2 of 3



1            The defendant is currently charged by criminal complaint and she remains out of
2    custody pursuant to an unsecured bond entered on February 11, 2021.
3
             The parties agree to waive time for both the preliminary examination and under the
4
     Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) & (B)(iv) to provide reasonable time necessary
5
     for effective preparation, taking into account the exercise of due diligence. Further, the
6

7    defendant waives the time limits of Federal Rule of Criminal Procedure 5.1 for preliminary

8    hearing.

9            The parties also stipulate that the interest of justice outweighs the interest of the public
10
     and the defendant in a speedy trial, 18 U.S.C. §§ 3161(b) and (h)(7)(A), and further that this
11
     good cause outweighs the public’s interest in the prompt disposition of criminal cases in this
12
     instance. Therefore, the parties respectfully request that the time between April 8, 2021 and
13
     May 24, 2021 be excluded from computation under the Speedy Trial Act and that the time
14

15   within which a preliminary hearing must be held be extended until May 24, 2021.

16

17
             IT IS SO STIPULATED:
18

19
                                               Respectfully submitted,
20                                             STEPHANIE HINDS
                                               Acting United States Attorney
21
     Dated: March 31, 2021                                  /S/
22
                                               ALEXANDRA SHEPARD
23                                             Assistant United States Attorney

24
     Dated: March 31, 2021                                    /S/
25                                             MICHELLE D. SPENCER
26                                             Attorney for Sandra Esthela Morales Tijerina

27

28
                                                         -2-
     Stipulation and [Proposed] Order Continuing Preliminary Hearing and Excluding Time
        Case 5:21-mj-70258-MAG Document 11 Filed 03/31/21 Page 3 of 3



1                                           [PROPOSED] ORDER
2

3            GOOD CAUSE APPEARING, and upon the stipulation of the parties,

4
             The Court finds that, taking into the account the public interest in the prompt
5
     disposition of criminal cases, these grounds are good cause for extending the time limits for a
6
     preliminary hearing under Federal Rule of Criminal Procedure 5.1. Given these
7
     circumstances, the Court finds that the ends of justice served by excluding the period from
8
     April 8, 2021 through May 24, 2021 outweigh the best interest of the public and the defendant
9
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
10
             Accordingly, and with the consent of the defendant, the Court (1) continues the
11
     preliminary hearing date of April 8, 2021 at 1:00 p.m. to May 24, 2021 at 1:00 p.m., before
12
     the Honorable Kandis A. Westmore and (2) orders that the period from April 8, 2021 through
13
     May 24, 2021 be excluded from the time period for preliminary hearings under Federal Rule
14
     of Criminal Procedure 5.1 and from Speedy Trial calculations under 18 U.S.C. §
15
     3161(h)(7)(A) & (B)(iv).
16

17           IT IS SO ORDERED.

18

19          March 31, 2021
     Dated: _______________                    ________________________________
20                                             HONORABLE ROBERT M. ILLMAN
                                               United States Magistrate Judge
21

22

23

24

25

26

27

28
                                                         -3-
     Stipulation and [Proposed] Order Continuing Preliminary Hearing and Excluding Time
